Title: To James Madison from Rufus King, 9 December 1803
From: King, Rufus
To: Madison, James



Dr. Sir
New york Dec 9. 1803
Herewith I enclose the Letter of the Comee. of the Senate, together with my answer to yr’s of the 4. Should it still be thought inexpedient to ratify the Convn. without farther Explanation I should think there would be no objection on the part of G. Br before the delivery of the Ratifications, to exchange with Mr Monroe a dec[larati]on that the Conn. was concluded without Reference to the treaty with France or any Rights of the U S under it. Yrs &c
(signed)   RK
PS. if the weather be moderate, I think of making you a visit in the Early part of the next month
 

   
   FC (NHi: Rufus King Papers); second enclosure (DNA: RG 46, Foreign Relations, 8B-B2); FC of second enclosure (NHi: Rufus King Papers); Tr of second enclosure, two copies (DNA: RG 59, ML; DLC: Monroe Papers). FC written at foot of FC of second enclosure; marked “private.” For enclosures, see nn.



   
   John Quincy Adams to JM, 3 Dec. 1803.



   
   The enclosure (1 p.; printed in King, Life and Correspondence of Rufus King, 4:331–32) is King to JM, 9 Dec. 1803, which reads: “The draught of the Convention with Great Britain respecting boundaries having been settled in previous conferences, was drawn up and sent by me to Lord Hawkesbury on the 11th. of April: on the 12th. of May the Convention was signed; without the alteration of a word of the original draught; and on the 15th. of May, the letter of Messrs. Livingston and Monroe (a copy of which was annexed to my No. 100) announcing the Treaty of Cession with France, was received and communicated by me to Lord Hawkesbury. At the date of the signature of the Convention with Great Britain, I had no knowledge of the Treaty with France, and have reason to be satisfied, that Lord Hawkesbury was equally uninformed of it. It results that the Convention with Great Britain was concluded without any reference whatsoever to the Treaty of Cession with France.”


